393 F.2d 932
Billy Don Franklin BOULDEN, Appellant,v.William C. HOLMAN, Warden, Kilby Prison, Montgomery, Alabama, Appellee.
No. 24174.
United States Court of Appeals Fifth Circuit.
April 30, 1968.
Order Amended June 24, 1968.

See 395 F.2d 169.
Appeal from the United States District Court for the Middle District of Alabama, 257 F. Supp. 1013.
William B. Moore, Jr., Montgomery, Ala., for appellant.
David W. Clark, Asst. Atty. Gen., Richmond M. Flowers, Atty. Gen. of Alabama, Montgomery, Ala., for appellee.
Before COLEMAN and AINSWORTH, Circuit Judges, and CARSWELL, District Judge.
ON PETITION FOR REHEARING EN BANC of 385 F.2d 102.
PER CURIAM.


1
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, Rule 25 (a), Subpars. (a) (b), the Petition for Rehearing En Banc is also denied.